822 F.2d 60
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edward TRACY, Plaintiff-Appellant,v.Sheriff Philip HEFFRON, Defendant-Appellee.
No. 86-2007
United States Court of Appeals, Sixth Circuit.
July 6, 1987.

Before MERRITT, MARTIN and WELLFORD, Circuit Judges.


1
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff filed this complaint pursuant to 42 U.S.C. Sec. 1983, alleging that defendant delayed delivery of his incoming and outgoing mail while plaintiff was incarcerated in the Kent County Jail.  Defendant filed an answer to the lawsuit and later submitted requests for admissions to plaintiff pursuant to Rule 36, Federal Rules of Civil Procedure, to which plaintiff did not respond.  The district court thereafter granted summary judgment for defendants and plaintiff appeals.


3
The district court correctly deemed the requests for admissions to have been admitted by plaintiff because he did not respond to them pursuant to Rule 36(a), Federal Rules of Civil Procedure.  Plaintiff thereby admitted that his complaint was limited to delays of no more than two or three days on no more than two or three occasions.  Under these circumstances, we agree with the district court that plaintiff has not asserted a constitutional deprivation cognizable under Sec. 1983.  We also affirm the district court's judgment because any other claims asserted by plaintiff contravene plaintiff's admissions, which are binding for purposes of this action.  Rule 36(b), Federal Rules of Civil Procedure.


4
For these reasons, the judgment of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.